Filed 2/4/21 P. v. Zibray CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F079192
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. BF168687B)
                    v.

    ERNESTO ZIBRAY,                                                                       OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Judith K.
Dulcich, Judge.
         William G. Holzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric Christoffersen and Edrina
Nazaradeh, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Franson, Acting P.J., Meehan, J. and DeSantos, J.
       Defendant Ernesto Zibray was convicted of nine drug and firearm offenses. He
contends on appeal that the search that led to the discovery of the drugs and firearms was
unlawful because it was unreasonable in duration. The People disagree. We affirm.
                              PROCEDURAL SUMMARY
       On November 27, 2017,1 the Kern County District Attorney filed an information
charging defendant2 with possession of cocaine for sale (Health & Saf. Code, § 11351;
count 1), possession of heroin for sale (Health & Saf. Code, § 11351; count 2),
possession of methamphetamine for sale (Health & Saf. Code, § 11378; count 3),
possession of cocaine while armed with a firearm (Health & Saf. Code, § 11370.1;
count 4), unlawful possession of a firearm by a felon (Pen. Code, § 29800, subd. (a)(1);3
counts 6 through 9), possession of cocaine (Health & Saf. Code, § 11350; count 11), and
possession of a gaff (§ 597i; count 12).
       As to counts 1 through 3, the information further alleged drug quantity
enhancements (§§ 1203.07, subd. (a)(1), 1203.073, subd. (b)(1)) and alleged defendant
was personally armed with a firearm (§ 12022, subd. (c)).
       On December 11, defendant moved, pursuant to section 1538.5, to suppress the
evidence obtained when he was detained and searched on the date of his arrest. On
January 19, 2018, the trial court denied defendant’s motion to suppress. On July 23,
2018, defendant renewed the motion to suppress based on People v. Gutierrez (2018) 21
Cal.App.5th 1146 (Gutierrez). On September 18, 2018, the trial court denied the
renewed motion to suppress.



1      All further dates refer to the year 2017 unless otherwise stated.
2      Two codefendants, Mario Quevedo and Jose Aguilar, were also charged in the
same information. The charges alleged solely against the codefendants are not relevant to
this appeal and are therefore omitted.
3      All further statutory references are to the Penal Code unless otherwise stated.


                                             2.
       On March 1, 2019, defendant pled no contest to count 1 and admitted the related
firearm enhancement pursuant to a plea agreement. The plea agreement stipulated that
the remaining counts would be dismissed and defendant would receive a six-year term of
imprisonment as follows: on count 1, two years (the low term), plus four years for the
firearm enhancement.
       On April 23, 2019, the trial court sentenced defendant to the stipulated sentence.
       On the same date, defendant filed a notice of appeal.
                                FACTUAL SUMMARY4
       Deputy Guerrero
       On June 13, at around 4:12 p.m., Kern County Sheriff’s Deputy Dizander
Guerrero, along with at least 10 other deputies, executed a search warrant regarding
methamphetamine sales on a section of a parcel of land in Kern County rented by
Quevedo. The ranch-style parcel contained a gated area that was divided into multiple
sections with plywood and metal sheets but had no roof. When Guerrero and other
deputies arrived, they announced themselves, entered through the main gate from the
public roadway, and then entered the gate to Quevedo’s section of the parcel with their
firearms drawn. Guerrero explained that officers routinely find firearms during execution
of narcotics sales search warrants, so they enter with guns drawn for officer safety.
When Guerrero entered, he saw defendant, Aguilar, Quevedo, and Richard Abrey.
Defendant was between 20 and 30 feet from both the entrance to Quevedo’s section and
the nearby office in Quevedo’s section. The deputies directed defendant, Aguilar,
Quevedo, and Abrey to raise their hands, placed them in handcuffs, and moved them
outside of Quevedo’s section of the parcel. The deputies then secured the parcel. It took
deputies between 10 and 15 minutes to secure the parcel. After deputies secured the


4      The factual record pertains to the evidentiary hearing on defendant’s first motion
to suppress.


                                             3.
parcel, Quevedo told Guerrero “ ‘[w]hatever you’re looking for, it’s in there,’ ” and
directed him to an office area in his section where deputies discovered supplies for
maintaining roosters, a large amount of heroin, cocaine, and methamphetamine, scales,
packaging material, plastic baggies, and firearms. The deputies found the drugs and
firearms in the office about 20 to 30 minutes after entering the parcel.
       Approximately 10 minutes after deputies discovered the drugs and firearms,
Guerrero read defendant his Miranda5 rights and defendant agreed to speak with him.
Defendant admitted that a handgun found in the office belonged to him and the cocaine
and heroin belonged to him. A deputy also searched defendant and recovered a plastic
baggie containing cocaine in his front coin pocket. Deputies also searched defendant’s
car and Quevedo’s but did not recover any evidence relevant to the charges against
defendant. The entire search of the section of the parcel and the cars took approximately
three hours.
       Guerrero and other deputies conducted surveillance of four of Quevedo’s
properties for 45 days prior to obtaining the search warrant for the parcel. In that time,
deputies never saw defendant.
       Defendant6
       Defendant testified that six deputies came into the area Quevedo rented with guns
drawn and told him to put his hands up. Defendant was handcuffed, patted down, and
searched. At that time, the deputies did not find any drugs in his pockets. He was moved
out of Quevedo’s section of the parcel. A deputy searched defendant again. Again, the
deputies did not find any drugs in his pockets. Defendant gave the deputy his name and
driver’s license number.

5      Miranda v. Arizona (1966) 384 U.S. 436.
6      The trial court ultimately struck defendant’s testimony after he invoked his
Fifth Amendment right against self-incrimination when asked about how many times he
had been to the parcel.


                                             4.
       About one- and one-half hours to two hours after the deputies arrived, the deputies
brought defendant and the other three men back into Quevedo’s section of the parcel.
Guerrero had not spoken to defendant at that point. The deputies appeared to still be
searching the parcel. Deputies spoke with Quevedo and Abrey multiple times before they
spoke to defendant. Defendant estimated that from the time officers entered Quevedo’s
section to the time Guerrero spoke with him, at least one- and one-half to two hours had
passed.
       Before defendant was placed in a patrol vehicle, he was searched for a third time.
Deputies discovered a small bag of cocaine in his coin pocket.
                                      DISCUSSION
       Defendant argues the length of his detention prior to the existence of an articulable
and individualized suspicion of his criminal activity was unjustified. He contends
therefore that his statement and the evidence of the cocaine found in his pocket should
have been excluded. We disagree.

               “In deciding whether relevant evidence must be suppressed, we look
       exclusively to the requirements of the United States Constitution.
       [Citation.] In reviewing a ruling on a suppression motion, we ‘defer to the
       trial court’s factual findings, express or implied, where supported by
       substantial evidence.’ [Citation.] ‘In determining whether, on the facts so
       found [and/or facts that are undisputed], the search or seizure was
       reasonable under the Fourth Amendment, we exercise our independent
       judgment.’ [Citations.] The prosecution always bears the burden of
       justifying, by a preponderance of the evidence, that a warrantless search or
       seizure falls within a recognized exception to the warrant requirement.”
       (Gutierrez, supra, 21 Cal.App.5th at p. 1152.)
       “The Fourth Amendment to the United States Constitution, made applicable to the
states by the Fourteenth Amendment, guarantees the right to be free of unreasonable
searches and seizures.” (People v. Gallegos (2002) 96 Cal.App.4th 612, 622.)
Detentions are “seizures of an individual which are strictly limited in duration, scope and
purpose, and which may be undertaken by the police ‘if there is an articulable suspicion


                                             5.
that a person has committed or is about to commit a crime.’ ” (Wilson v. Superior Court
(1983) 34 Cal.3d 777, 784.) The police have detained an individual “ ‘if, in view of all of
the circumstances surrounding the incident, a reasonable person would have believed that
he was not free to leave.’ ” (Michigan v. Chesternut (1988) 486 U.S. 567, 573.) Those
circumstances may include “physical restraint, threat of force, or assertion of authority.”
(In re Tony C. (1978) 21 Cal.3d 888, 895.)
       If a detention itself is unlawful, its fruits—that is, evidence subsequently obtained
from searches, as well as any statements made by the defendant in connection with those
searches—must be suppressed. (United States v. Crews (1980) 445 U.S. 463, 470.)
       The parties agree, as do we, that defendant’s detention began when officers
entered Quevedo’s section of the parcel. The parties further agree that the evidence
presented at the suppression hearing suggests that defendant was detained between 30
and 50 minutes before defendant told Guerrero that the handgun, cocaine, and heroin
found in the office belonged to him.
       Defendant contends that our opinion in Gutierrez, supra, 21 Cal.App.5th at
pages 1152 to 1161 compels the conclusion that, based on the facts known to the deputies
during defendant’s detention, “he was at most a visitor to the property” who could not be
detained for 30 to 50 minutes. The People correctly note that this case is differently
situated than Gutierrez.
       In Gutierrez, the defendant was detained during a routine probation compliance
search of a third party’s home. (Gutierrez, supra, 21 Cal.App.5th at p. 1149.) He was
removed from the house, searched for weapons, and directed to sit on the front porch.
(Ibid.) He was detained for “longer than 30 minutes but no more than 50 minutes” when
officers were informed (incorrectly) that he was on postrelease community supervision.
(Id. at pp. 1150, 1153.) Officers then performed a more complete search of his person
and searched his nearby vehicle. The searches yielded cash, methamphetamine, a digital
scale, and ammunition. (Id. at p. 1150, fns. 4 & 5.)

                                             6.
       In Gutierrez, we balanced the governmental interests in the search (or lack
thereof) against the extent of the intrusion and considered whether the detention was
supported by an articulable and individualized suspicion of the defendant’s criminal
conduct. (Gutierrez, supra, 21 Cal.App.5th at p. 1159.) We distinguished Gutierrez
from situations where the defendants were detained (1) during third party probation
searches conducted based on drug-use-related violations of probation (People v. Matelski
(2000) 82 Cal.App.4th 837, 841 [the search was “prompted” by the fact that probationer
had failed a drug test]; People v. Rios (2011) 193 Cal.App.4th 584, 589 [probationer had
admitted to being under the influence of methamphetamine, and drug paraphernalia and
gang tagging was found in house]), (2) during the execution of search warrants (Michigan
v. Summers (1981) 452 U.S. 692, 702–703; People v. Glaser (1995) 11 Cal.4th 354, 374–
375), (3) where law enforcement had reason to believe the defendant was dangerous,7
and (4) where law enforcement had reason to suspect that drug dealing was afoot.
(Gutierrez, at pp. 1154, 1158–1161.) None of those governmental interests that weigh in
favor of detention was present in Gutierrez. (Id. at p. 1161.) We also found that the
detention was at least moderately intrusive because, while Gutierrez was not met at
gunpoint, he was ordered out of the house, frisked in the front yard or porch, and ordered
to remain for 30 to 50 minutes under guard by an officer. (Id. at p. 1159.) The public
nature of the search and detention contributed to the intrusive nature of the search. (Id. at
pp. 1154–1155, citing Summers, supra, 452 U.S. at p. 702.)
       We also noted that law enforcement’s purpose in detaining the defendant after the
initial officer safety search was independent of the purpose of the third party probation
search—an officer asked the dispatcher to determine whether the defendant was subject


7     The need to detain a defendant “to protect … police officers is not as compelling
[when there is no evidence of criminal activity] as when a search warrant has been issued
or when a police officer has a reasonable basis to believe criminal activity is occurring.”
(People v. Hannah (1996) 51 Cal.App.4th 1335, 1345.)


                                             7.
to search terms. (Gutierrez, at pp. 1159–1160.) We considered that the defendant was
detained without any articulable and individualized suspicion that he had committed any
offense—a testifying officer “candidly admitted that the deputies did not suspect
Gutierrez of any wrongdoing.” (Id. at p. 1160.) We also considered that the defendant
was not a known resident or “ ‘familiar visitor’ ” of a search location being searched for
drugs “who would reasonably be expected to have access to firearms.” (Id. at p. 1161.)
       In light of the absence of governmental interests, the absence of a search warrant,
the apparent independent purpose of the detention after the officer safety search, the
moderately intrusive nature of the search, and the absence of any evidence suggesting the
officers had reason to suspect that the defendant was dangerous or that any criminal
activity of any kind was afoot, we concluded that the duration of the defendant’s search
was unjustified. (Gutierrez, supra, 21 Cal.App.5th at pp. 1158–1161.) Such is not the
case here.
       Here, defendant was initially detained for officer safety for 10 to 15 minutes as the
officers secured the section of the parcel subject to the search warrant. Quevedo then
directed the deputies to the office where they spent an additional five to 15 minutes
searching for narcotics pursuant to a warrant. Within 30 minutes of entry to the section,
deputies had discovered narcotics, indicia of narcotics sales, firearms, and implements for
rooster fighting, all about 20 to 30 feet from where defendant stood when deputies
entered the section. Defendant was then detained on suspicion of involvement in narcotic
sales, incident to execution of a search warrant regarding narcotics sales at Quevedo’s
section of the parcel. Unlike Gutierrez, defendant was not detained as a third party to a
routine probation search where no crime was suspected. Crimes were committed, and
defendant was within 30 feet of the evidence of the crimes. The deputies were justified
in detaining defendant for the period of time required to protect the deputies and to
determine defendant’s relationship to the property. (People v. Glaser, supra, 11 Cal.4th
at p. 374; People v. Hannah, supra, 51 Cal.App.4th at p. 1345.) By Guerrero’s estimate,

                                             8.
defendant was Mirandized and questioned within 10 minutes of the deputies’ discovery
of the narcotics. In the time between the discovery of the narcotics and firearms and
Guerrero’s interview of defendant, Guerrero spoke to Quevedo and perhaps Abrey
regarding their connections to the property. Deputies did not prolong defendant’s
detention for a purpose unrelated to the warranted search. They systematically
interviewed the occupants of the section regarding their connection to it. While the
detention was more intrusive than Gutierrez—here, officers entered with drawn weapons,
in addition to handcuffing the occupants of Quevedo’s section of the parcel and detaining
them in a relatively public area—we cannot say the duration or manner of the detention
was unreasonable under the Fourth Amendment.8
                                     DISPOSITION
      The judgment is affirmed.




8      Defendant’s emphasis that deputies had no indication that he was anything more
than a visitor is misplaced. He was not detained in a residence. None of the inhabitants
of Quevedo’s section of the parcel were residents. What mattered was defendant’s
purpose at and relationship to the property. As discussed, the officers did not
unreasonably delay in making that determination.


                                            9.